DETAILED ACTION
This is in reference to communication received 14 November 2022. Claims 21 – 34 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over videos posted by Showami.com on YouTube Videos (cited reference labeled as “Information on Showami”) hereinafter referred to as Showami in view of Sebastian et al. US Publication 2017/0236177 and Bui et al. US Publication 2019/00800425.

Regarding claim 21, Showami teaches system and method for matching real estate agents (e.g. buyer agents) with other agents (e.g. showing agents) that are willing to show homes to buyers (e.g. clients of the buyer agent) on their behalf for a fee. Showami teaches system for managing real estate sales related services (e.g. showing a home), the system, whereby comprising:
said first user (e.g. buyer agent) inputs said specific service request information into said first electronic device, said first electronic device transmits said specific service request information to said centralized server unit (Showami Server) [Showami, pages 26-27], 
Showami does not explicitly recite centralized server unit to approve and transmit said specific service request to a second electronic device. However, Showami teaches that once an agent has added and updated all their information, Showami will verify that you are an active licensed agent, and only after verification, user will be able to use Showami services [Showami, page 23]. Sebastian teaches system and method for matching remote shoppers (service requesters) with surrogate shoppers (service providers). Sebastian teaches to compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure]. Even though Sebastian does not mention real estate related services, however, applicant’s claimed invention and Sebastian’s invention are both directed to matching a service requestor with a service provider. Therefore, Sebastian teachings are considered to be analogous applicable prior art.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Showami by adopting teachings of Sebastian to enable a consumer to outsource their errands when desired.
Showami in view of Sebastian teaches system and method further comprising:
said centralized server unit approves (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure] and transmits said specific service request information to said second electronic device (Showami, information will only be provided to the agent that accepts the showing) [Showami, page 27], 
said second electronic device (e.g. showing agent device) generates a service match query from said specific service request information and transmits said service match query to said centralized server unit (Showami, information will only be provided to the agent that accepts the showing; this clearly shows that Showami will provide the information provided by the buyer agent to the showing agent, only after the task acceptance is transmitted from the second electronic device to the Showami server) [Showami, page 27],
said centralized server unit, receiving from said second electronic device response from the provider, approves said service match query and transmits said service match query approval to said first electronic device (Sebastian, surrogate shopper (e.g. showing agent) enters accept/decline offers which communicated to the server) [Sebastian, Fig. 8 and associated disclosure], said first electronic device prompts said user to input a service match confirmation and transmits the input service match confirmation to said centralized server unit (Sebastian, remote shopper (e.g. buyer agent) is prompted to accept or deny the remote shopper (e.g. showing agent), based upon which fulfillment of the received request is processed) [Sebastian, Fig. 8 and associated disclosure], 
Showami in view of Sebastian teaches system further comprising:
a first electronic device comprising:
a memory unit storing code defining a module having a user interface unit and information aggregation unit;
a first processor accepting and executing code from said memory unit;
a display;
a graphical user interface projected upon display upon execution of said user interface unit by said processor;
(Sebastian, surrogate shopper app; remote shopper app) [Sebastian, Fig. 1, 7A,B and associated disclosure]
at least one aggregated data package formed within said memory unit upon execution of said information aggregation unit by said processor, 
wherein said at least one aggregated data package is formed with input data received by said first user through at least one user interaction device and stored in said memory unit and wherein said input data comprises 
at least one of said user identification information, 
service request information, and 
a service match confirmation, 
wherein said task information comprises 
specific service request information
(Showami, information will only be provided to the agent that accepts the showing) [Showami, page 27]; and
a centralized server unit comprising (Showami.com) [Showami];
a central communication module receiving said at least one aggregated data package and transmitting said service match query to said first communication module (Sebastian, surrogate shopper (service provider) enters accept/decline offers which is received by the server, logs shopper’s response and communicates the shopper’s response to the remote shopper (requester)) [Sebastian, Fig. 8 and associated disclosure], wherein said service match query is generated by a second electronic device from specific service request information transmitted thereto and transmitted to said central communication module from said second electronic device prior to being transmitted to said first electronic device (Sebastian, surrogate shopper (service provider) enters accept/decline offers which is received by the server, logs shopper’s response and communicates the shopper’s response to the remote shopper (requester)) [Sebastian, Fig. 8 and associated disclosure];
Showami in view of Sebastian does not explicitly teach performing verification. However, Showami teaches that once an agent has added and updated all their information, Showami will verify that you are an active licensed agent, and only after verification, user will be able to user Showami services [Showami, page 23]. Bui teaches system and method for managing and allocation real estate related services. Bui teaches the ODRESP application software may retrieve parameters and/or information from the CA real estate module 327 in order to obtain accurate and up-to-date information on real estate license status, and, portions of database [Bui, 0052], wherein ODRESP may communicate with one or more MLS database servers 124, one or more real estate agency or licensing severs 126 … [Bui, 0028].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Showami in view of Sebastian by adopting teachings Bui to make sure that the service provider is authorized to render services and preventing violation of local jurisdiction laws.
Showami in view of Sebastian and Bui teaches system and method further comprising:
 centralized server unit to approve and transmit said specific service request to a second electronic device (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure]
a verification service unit, wherein said verification service unit approves said specific service request information (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023] prior to being transmitted to said second electronic device (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection [Sebastian, Fig. 8 and associated disclosure] and approves said service match query prior to being transmitted to said first electronic device and said service match confirmation is input by said first user  (Sebastian, surrogate shopper (e.g. showing agent) enters accept/decline offers which communicated to the server) [Sebastian, Fig. 8 and associated disclosure];
a central processor, wherein said central processor engages said verification service unit [Bui, 0023] upon each receipt of said specific service request information and said service match query by said central communication module (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection) [Sebastian, Fig. 8 and associated disclosure].

Regarding claim 22, Showami in view of Sebastian and Bui teaches system, wherein said specific service request information includes a request for a specific party to perform a specific task (Sebastian, the remote shopper may be acquainted with one or more known surrogate shoppers that the remote shopper is willing to entrust with surrogate shopping duties, and in such cases the remote shopper may identify any such known surrogate shoppers at step 756) [Sebastian, 0078].

Regarding claim 23, Showami in view of Sebastian and Bui teaches system, wherein said graphical user interface includes a mapping interface, whereby locations of specific services within said service request information are displayed upon a map [see at least, Showami, page 20].

Regarding claim 24, Showami in view of Sebastian and Bui teaches system, wherein said user identification information comprises identification information regarding said first user (Showami, buyer agent (first user) log in the Showami system to initiate a showing service for a real estate) [Showami, page 24].

Regarding claim 25, Showami in view of Sebastian and Bui teaches system, wherein said verification service unit further approves said first user identification information, whereby said first user can be qualified by said verification service unit  (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023].

Regarding claim 26, Showami in view of Sebastian and Bui teaches system, wherein said central communication module transmits a notification of said first user identification information approval to said first electronic device prior to said first electronic device accepting service request information input (Showami, buyer agent (first user) log in the Showami system to initiate a showing service for a real estate) [Showami, page 24].

Regarding claims 27, Showami in view of Sebastian and Bui teaches system, wherein said service match query comprises information regarding a specific party requesting to perform a specific task (Sebastian, The processor 200 of the surrogate shopper's mobile communication device 16 wirelessly transmits the shopping assignment request information entered at step 802 into the shopper's mobile communication device 16) [Sebastian, 0088].

Regarding claim 28, Showami in view of Sebastian and Bui teaches system, wherein said verification service unit further approves at least a portion of said specific party information, whereby said specific party can be qualified by said verification service unit (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023].

Regarding claim 29, Showami in view of Sebastian and Bui teaches system, wherein said verification service unit further approves said service match confirmation after receipt by said central communication module (Bui, In embodiments, gathering information from computing devices owned by professional affiliations and governance groups allow the system to keep track of relevant affiliation, license type and/or license status of relevant individuals) [Bui, 0023].

Regarding claim 30, Showami in view of Sebastian and Bui teaches system, wherein said central processor generates a notification upon receipt of said service match confirmation and said notification is transmitted to said second communication device through said central communication module (Sebastian, compare request parameters, generate an assignment offer and displaying of the generated offer to the second electronic device of the service provider to get their approval or rejection) [Sebastian, Fig. 8 and associated disclosure].

Regarding claim 31, Showami in view of Sebastian and Bui teaches system, wherein said centralized server unit further comprises a banking service unit and said user identification information and service match query include bank account information, whereby said banking service unit transfers funds between bank accounts identified by said bank account information (Sebastian, The environment 400 of the main server 12 further includes a payment module 426 and a transaction module 428. The payment module 426 is illustratively configured, in a conventional manner, to process tangible forms of electronic payment systems (EPS), e.g., tangible electronic funds transfer instruments such as credit cards, debit cards, etc.) [Sebastian, 0063].

Regarding claim 32, Showami in view of Sebastian and Bui teaches system, wherein said centralized server unit further includes a memory unit which stores each specific service identified in said service request information and an associated status therewith (Bui, In embodiments, another feature of the ODRESP software and/or system is an ability to track a real estate agent) as a meeting or event approaches and to provide status updates and/or notifications to a real estate buyer. In embodiments, the ODRESP software and/or system may determine 680 a status of the real estate agent by communicating with external servers or computing devices, analyzing the received information and then calculating and/or determining the real estate agent's status) [Bui, 0066].

Regarding claim 33, Showami in view of Sebastian and Bui teaches system, wherein said status is accessible and manipulatable through at least one of said first electronic device and second electronic device (Showami, information will only be provided to the agent that accepts the showing; this clearly shows that Showami will provide the information provided by the buyer agent to the showing agent, only after the task acceptance is transmitted from the second electronic device to the Showami server) [Showami, page 27].

Regarding claim 34, Showami in view of Sebastian and Bui teaches system, wherein said centralized server unit further comprises a banking service unit and said user identification information and service match query include bank account information and said banking service unit accesses and utilizes said bank account information to initiate a banking transfer upon manipulation of said status [Showami, page 21 - 22].



Response to Arguments
Applicant’s argument that the amended claimed invention is eligible for patent under 35 USC 112(a) because their specification does provide sufficient disclosure with respect to the centralized server unit …. The specification also discloses prompting the first electronic device to input service match confirmation (e.g. confirmation from the user) and to transmit the inputted service match confirmation to said centralized server unit, is acknowledged and considered.
Examiner reads “centralized server unit adapted to approve said service match query and transmit said service match query to said first requesting device” is interpreted as “prompting the first electronic device to input service match confirmation (e.g. confirmation from the user) and to transmit the inputted service match confirmation to said centralized server unit”. Rejection under 35 USC 112(a) is not cited in this office action.

Applicant’s argument that the amended claimed invention is eligible for patent under 35 USC 112(b) is acknowledged, considered and accepted. Rejection under 35 USC 112(b) is not cited in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, applicant’s arguments are moot under new ground of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


November 26, 2022